Appeal by the defendant from a judgment of the Supreme Court, Kings County (D’Emic, J.), rendered December 22, 2003, convicting him of assault in the first degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to preserve for appellate review his contention that the evidence was legally insufficient to establish his identity as the shooter, since he did not make a motion to dismiss at trial (see CPL 470.05 [2]; People v Gray, 86 NY2d 10 [1995]; People v Toney, 12 AD3d 623 [2004]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish beyond a reasonable doubt the defendant’s identity as the shooter, as well as his guilt of assault in the first degree and criminal possession of a weapon in the second degree. Moreover, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see People v Gaimari, 176 NY 84 [1903]). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see People v Garafolo, 44 AD2d 86 [1974]). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The defendant’s remaining contention is unpreserved for appellate review and, in any event, does not require reversal. H. Miller, J.P., Adams, Goldstein and Fisher, JJ., concur.